                     Case 1:19-cv-01410-ELH Document 58-1 Filed 07/28/20 Page 1 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________
                          Samuel Green
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:19-CV-01410-ELH
                       AMF Bowling, Inc.                                      )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:              ESIS, Inc., Custodian of Records, Serve on The Corporation Trust, Incorporated, Registered Agent
                                 2405 York Road, Suite 201, Lutherville Timonium, Maryland 21093
                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached Exhibit A, incorporated, as if herein restated.



 Place: The Law Offices of Jessie Lyons Crawford LLC                                    Date and Time:
          2601 Maryland Avenue, Conference B                                                                08/28/2020 10:00 am
          Baltimore, Maryland 21218

        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/28/2020

                                  CLERK OF COURT
                                                                                           OR
                                                                                                             /s/ Jessie Lyons Crawford /s/
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)    Samuel Green
                                                                        , who issues or requests this subpoena, are:
Jessie Lyons Crawford, 410-662-1230, email: attorneyjlcrawford@verizon.net

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 1:19-cv-01410-ELH Document 58-1 Filed 07/28/20 Page 2 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-CV-01410-ELH

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 1:19-cv-01410-ELH Document 58-1 Filed 07/28/20 Page 3 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 1:19-cv-01410-ELH Document 58-1 Filed 07/28/20 Page 4 of 10



             IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                            BALTIMORE DIVISION

 SAMUEL GREEN

          Plaintiff,
 vs.
                                                             CIVIL CASE NO.
 AMF BOWLING, INC.                                           1:19-CV-01410-ELH

         Defendant.



       EXHIBIT A TO SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION,
             OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES


        Pursuant to Rules 34(c) and 45 of the Federal Rules of Civil Procedure, and in accordance

with provided Instructions and Definitions ESIS, INC. is directed to produce for inspection and

copying certain documents or electronically stored information in your possession, custody, or

control as specified in the Document Requests set forth below.


                                         INSTRUCTIONS

       1.      Electronically stored information ("ESI"), including but not limited to electronic
mail, text messages, word processing files, spreadsheet files, and database files, should be
produced in native format or as portable document format ("PDF") images of the original files.
       2.      Documents originally in paper form may be produced as PDF images.
       3.      If the requested documents are maintained in a file, the file folder is included in the
request for production of those documents.
       4.      If documents or ESI are produced in native form (for ESI) or PDF form (for
documents or ESI), the production should be made on CD or DVD disks.
       5.      For any files provided that are protected by passwords, the passwords for such files
should be provided by separate correspondence.
       6.      Complete the enclosed form certifying the records produced in response to this
subpoena.

                                          DEFINITIONS

      “DOCUMENT” and “DOCUMENTS” mean and include any printed, typewritten,
handwritten, graphic or recorded matter of whatever character including but not limited to letters,
memoranda, telegrams, handwritten notes, books, periodicals, pamphlets, reports, records, studies,
        Case 1:19-cv-01410-ELH Document 58-1 Filed 07/28/20 Page 5 of 10



papers, ledgers, account books, written statements of witnesses or persons having knowledge of
relevant facts, summaries of meetings or oral communications, minutes, written agendas, catalogs
and brochures, checks, check stubs, invoices, bills, statements, receipts, work orders, claims,
diaries, calendars, appointment books, journals, magnetic disks, magnetic tapes, computer
printouts, punch cards, E-mail or any other form of the computer readable material or retrievable
data stored in any computer of computer system including carbon or photographic or other types
of copies of such material.

         The term “DOCUMENT” includes the definition of “WRITING” as defined in THE
RULES OF Evidence. Without limiting the foregoing, the term “DOCUMENT” also includes any
electronically stored data on magnetic or optical storage media as an “active” file or files (readily
readable by one or more computer applications or forensics software); any “deleted” but
recoverable electronic files on said media; any electronic file fragments (files that have been
deleted and partially overwritten with new data); and slack (data fragments stored randomly from
random access memory on a hard drive during the normal operation of a computer or residual data
left on the hard drive after new data has overwritten some but not all of previously stored data).

        “RELATING TO” means supporting, constituting, depicting, respecting, regarding,
concerning, pertaining to, referring to, stating, describing, recording, noting, reflecting, containing,
embodying, memorializing, mentioning, studying, analyzing, discussing, commenting on,
contradicting, specifying, listing, summarizing, reviewing, or identifying either directly or
indirectly.

      “YOU” and “YOUR” mean the individual or entity to whom or to which this subpoena is
propounded, and anyone acting on your or its behalf, including agents, employees and contractors.

        CONCEPT SEARCH. 'Concept search' in litigation refers to the search of electronic
documents on the basis of ideas they contain, rather than just specific keywords. Concept searching
is usually implemented by broadening a keyword-based search to include synonyms or using a
thesaurus to include results related to the ideas in the search keywords, even though not directly
derived from the keyword search term.

        ELECTRONICALLY STORED INFORMATION' OR ESI. Files or other data that are
stored on computers, file servers, disks, tape or other devices or media.

        'ELECTRONIC SEARCH. In the context of e-Discovery, the ability to access all litigation
documents in searchable electronic form and use selected keywords to find applicable documents
for further review.

        EPAPER. An electronic version of a document, usually in a PDF or TIFF file format.

       KEYWORD SEARCH. The process of examining electronic documents in a collection or
system by matching a keyword or keywords with instances in the various documents.

        CLAIMANT/PLAINTIFF is Samuel Green.
        Case 1:19-cv-01410-ELH Document 58-1 Filed 07/28/20 Page 6 of 10



       CLIENT, INSURED OR DEFENDANTS is AMF Bowling, Inc.

       OCCURRENCE DATE June 5, 2016.

       CLAIM OR CLAIM NUMBER refers to your claim number 2A692202733830

       DATE RANGE FOR RESPONSE: June 5, 2016 through July 28, 2020

                                 DOCUMENTS REQUESTED

   Consistent with the aforementioned instructions and definitions, produce documents or

electronically stored information sufficient to identify all documents in your possession pertaining

the claim of Samuel Green, with respect to the following:

   1. All non-privileged documents, in your possession, regarding your claim number
      2A692202733830;

   2. The entire claims and investigation file or files including but not limited to daily activity
      sheets, diary sheets, and status sheets of any insurance adjuster and/or risk
      employee/manager, internal memoranda regarding this claim created, sent and/or received
      by any insurance adjuster or other adjuster, risk employee/manager and/or by the
      Defendant(s) or an agent/employee of the Defendant(s), communications to and from all
      insurance carriers, parties, Defendant(s), or potential parties, request(s) for investigation,
      and/or reports/findings of investigators, both in-house and/or independent and/or all
      insurance policies of the Defendant(s), EXCLUDING REFERENCES TO MENTAL
      IMPRESSIONS, CONCLUSIONS, OR OPINIONS REPRESENTING THE VALUE
      OR MERIT OF THE CLAIM OR DEFENSE OR RESPECTING STRATEGY OR
      TACTICS AND PRIVILEGED COMMUNICATIONS FROM COUNSEL.

   3. All statements and communications of any and all witnesses including any and all
      statements of Plaintiff(s) and Defendant(s), including taped recordings, whether
      transcribed or not, as well as all written statements, EXCLUDING REFERENCES TO
      MENTAL IMPRESSIONS, CONCLUSIONS, OR OPINIONS REPRESENTING
      THE VALUE OR MERIT OF THE CLAIM OR DEFENSE OR RESPECTING
      STRATEGY OR TACTICS AND PRIVILEGED COMMUNICATIONS FROM
      COUNSEL.

   4. Copies of any and all photographs, diagrams, drawings, charts, models, movie films or
      video-tapes which relate, refer or pertain to Plaintiff(s), any other party to this action, the
      incident site and/or any instrumentality involved in the incident described in Plaintiff(s)
      Complaint, EXCLUDING REFERENCES TO MENTAL IMPRESSIONS,
    Case 1:19-cv-01410-ELH Document 58-1 Filed 07/28/20 Page 7 of 10



    CONCLUSIONS, OR OPINIONS REPRESENTING THE VALUE OR MERIT OF
    THE CLAIM OR DEFENSE OR RESPECTING STRATEGY OR TACTICS AND
    PRIVILEGED COMMUNICATIONS FROM COUNSEL.

5. Any and all documents of any nature whatsoever which refer in any way to the incident
   described in Plaintiff(s) Complaint and/or the facts or circumstances leading up to and
   following said incident, EXCLUDING REFERENCES TO MENTAL
   IMPRESSIONS, CONCLUSIONS, OR OPINIONS REPRESENTING THE VALUE
   OR MERIT OF THE CLAIM OR DEFENSE OR RESPECTING STRATEGY OR
   TACTICS AND PRIVILEGED COMMUNICATIONS FROM COUNSEL.

6. Any and/or all documents or communications of any nature whatsoever which relate, refer
   or pertain to Plaintiff(s), any other party to this action, the incident, incident site and/or any
   instrumentality involved in the incident described in Plaintiff(s) Complaint, EXCLUDING
   REFERENCES TO MENTAL IMPRESSIONS, CONCLUSIONS, OR OPINIONS
   REPRESENTING THE VALUE OR MERIT OF THE CLAIM OR DEFENSE OR
   RESPECTING             STRATEGY            OR        TACTICS          AND        PRIVILEGED
   COMMUNICATIONS FROM COUNSEL.

7. Copies of ALL polices and/or procedures IN YOUR POSSESSION with respect to safety
   from your insured in effect on June 5, 2016.

8. Copies of all manuals IN YOUR POSSESSION for your insureds employees from 2015-
   2016.

9. If any surveillance has been undertaken by or on behalf of AMF, produce a copy of all
   reports, photographs, communications, video and anything else generated through that
   investigation regarding this claim.

10. Copies of any and all insurance policies and related documents, IN YOUR POSSESSION
    including the declaration pages, effective on June 5, 2016, with respect to your insured or
    client. This request includes primary insurance coverage, excess insurance coverage, or
    any other type of liability insurance coverage, medical-payments coverage, and documents
    regarding reservation of rights for the same.

11. Produce all email communications with respect to this claim in its “Native Format”
    “EXCLUDING REFERENCES TO MENTAL IMPRESSIONS, CONCLUSIONS,
    OR OPINIONS REPRESENTING THE VALUE OR MERIT OF THE CLAIM OR
    DEFENSE OR RESPECTING STRATEGY OR TACTICS AND PRIVILEGED
    COMMUNICATIONS FROM COUNSEL”.
    Case 1:19-cv-01410-ELH Document 58-1 Filed 07/28/20 Page 8 of 10




12. Produce a privilege log of all communications, documents or esi you alleged to be
    privileged.

13. Provide the attached certification of business records.
        Case 1:19-cv-01410-ELH Document 58-1 Filed 07/28/20 Page 9 of 10



      CERTIFICATION OF AUTHENTICITY OF BUSINESS RECORDS PURSUANT TO
                       FEDERAL RULES OF EVIDENCE 902


       I,_____________________, in my position as ___________________________ for

ESIS, INC., hereby attest under the penalties of perjury (or criminal punishment for false

statement or false attestation) the following:

   1) I am over 18 years of age.

   1) That I am a custodian of records for ESIS.

   2) In my position, I am responsible for conducting computer forensic investigations and

       providing electronic discovery and litigation support, including, responding to subpoenas.

   3) I have extensive experience in the identification, preservation, retrieval, analysis and

       documentation of computer-related information, in support of ongoing litigation matters.

   4) I certify that the contents of the attached documents were generated from our electronic

       case management systems.

   5) I state that each of the records attached hereto is the original record or true duplicate of the

       original record in the custody of ESIS.

   6) I am the custodian of the attached records consisting of _______pages.

   7) I hereby certify that the records provided in response to the subpoena issued by Attorney

       Jessie Lyons Crawford were made at or near the time of the date set forth in the records.

   8) These records were kept and made in the ordinary course of the regularly conducted

       business activity as a regular practice of ESIS.

   9) Such records were made by ESIS as a regular practice.
       Case 1:19-cv-01410-ELH Document 58-1 Filed 07/28/20 Page 10 of 10



   I further certify that I am a person with knowledge of those matters and I declare under penalty

of perjury that the foregoing is true and correct.



Date: _________________                              ____________________________
                                                     Signature

                                                     ____________________________
                                                     Print Full Name

                                                     ____________________________
                                                     Daytime Phone Number

                                                     ____________________________
                                                     Print Full Title
                                                     ESIS, INC.
